t c no united_states tax_court merrill lynch co inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date mp decided to sell its wholly owned subsidiary mlcr but wanted to retain a portion of mlcr’s assets within mp’s affiliated_group before its sale mlcr sold the stock in certain of its subsidiaries issuing corporations to brother-sister_corporations in mp’s affiliated_group acquiring corporations we held that these cross-chain sales along with the subsequent sale of mlcr outside the affiliated_group were made pursuant to a firm and fixed plan to completely terminate mlcr’s ownership interests in the issuing corporations applying sec_304 i r c we held that the cross-chain sales qualified as redemptions in complete termination of mlcr’s interest in the issuing corporations under sec_302 i r c and as such must this opinion supplements our previous opinion 120_tc_12 affd in part and remanded 386_f3d_464 2d cir be taxed as distributions in exchange for stock instead of as dividends under sec_301 i r c the court_of_appeals for the second circuit affirmed our holding in part but remanded for us to consider p’s argument made for the first time on appeal that the sec_302 i r c test for complete termination required consideration of mp’s ownership_interest in the issuing corporations mp asserts that it is entitled to dividend treatment because neither the cross-chain sales nor the later sale of mlcr reduced the percent constructive_ownership interest attributed to mp in the issuing corporations held under sec_304 i r c mlcr is the only shareholder whose interest in the issuing corporations must be tested pursuant to sec_302 i r c because mlcr’s interest was completely terminated the redemption was properly treated as a distribution in exchange for stock under sec_302 i r c kenneth w gideon and martin d ginsburg for petitioner carmen m baerga jill a frisch and lyle press for respondent supplemental opinion marvel judge this case is before the court on remand from the court_of_appeals for the second circuit 386_f3d_464 2d cir affg in part and remanding 120_tc_12 in our prior opinion we found that the cross-chain sales of subsidiary stock between brother-sister_corporations in an affiliated group1 were made 1the affiliated_group filed a consolidated federal_income_tax return for each of the years at issue pursuant to a firm and fixed plan to completely terminate the cross-chain selling corporation’s actual and constructive_ownership of the subsidiaries and that the cross-chain sales must be integrated with the later sale of the cross-chain seller outside the affiliated_group applying sec_304 we held that the cross-chain sales qualified as redemptions in complete termination of the selling shareholder corporation’s interest in the subsidiaries and must be taxed as distributions in exchange for stock under sec_302 and b rather than as dividends under sec_301 the court_of_appeals affirmed our decision in part but remanded the case for our consideration of an argument petitioner advanced for the first time on appeal background we adopt the findings_of_fact in 120_tc_12 merrill lynch i as modified by the court_of_appeals for convenience and clarity we repeat below the previously found facts necessary for the disposition of this case merrill lynch co inc merrill parent is a corporation organized under delaware law and is the parent_corporation of an affiliated_group_of_corporations that filed consolidated federal 2all section references are to the internal_revenue_code 3petitioner did not appeal our decision with respect to the cross-chain sale of merlease leasing corp and the cross-chain sale of merrill lynch vessel leasing corp income_tax returns for the taxable years at issue merrill parent through its subsidiaries and affiliates provides investment financing insurance leasing and related_services to clients merrill parent’s wholly owned subsidiaries included merrill lynch capital resources inc ml capital resources merrill lynch realty inc ml realty merrill lynch asset management inc ml asset management and merrill lynch pierce fenner smith inc mlpfs ml capital resources was engaged in the business of arranging equipment_leasing transactions between third parties and also owned various types of equipment and other tangible_personal_property which it leased to third parties in addition ml capital resources owned the stock of several subsidiary corporations that were engaged in the business of arranging equity and debt financing for small and midsize companies merrill parent wanted to sell a portion of ml capital resources’ business but did not want certain of ml capital resources’ nonleasing assets to leave the affiliated_group as a result merrill parent decided that before it sold ml capital resources ml capital resources would sell to other corporations in the affiliated_group the stock of its subsidiary corporations that were engaged in lending and financing activities or that owned other assets and businesses that were not related to its consumer leasing operations during february and date merrill parent prepared a preliminary offering memorandum regarding the sale of ml capital resources contacted various prospective buyers and established the procedures for bidding on ml capital resources on date ml capital resources sold all of the stock in five of its wholly owned subsidiaries to ml realty for dollar_figure and sold all of the stock in another of its wholly owned subsidiaries to ml asset management for an initial purchase_price of dollar_figure million on date ml capital resources sold all of its stock in a seventh wholly owned subsidiary to mlpfs for dollar_figure these stock sales between the brother-sister_corporations constitute the cross-chain sales at issue in this case the parties agree that these sales were sec_304 transactions on date merrill parent merrill lynch consumer markets holdings inc consumer markets and ml capital resources entered into an agreement with gatx leasing corp acting on behalf of itself and bce development inc collectively gatx bce for the purchase and sale of the stock 4the purchase_price was to be adjusted as soon as practicable by a subsequent agreement reflecting the actual fair_market_value of the shares as of date 5in addition by resolution dated date merrill parent’s board_of directors approved the formation of merrill lynch consumer markets holdings inc consumer markets and the contribution of all of ml capital resources’ capital stock to consumer markets of ml capital resources the purchase_price of the ml capital resources stock was dollar_figure on its consolidated federal_income_tax return for the taxable_year ended date petitioner claimed a long- term capital_loss of dollar_figure from the sale of ml capital resources stock on the basis of its interpretation of sec_302 and sec_304 petitioner treated the proceeds of the cross-chain stock sales as dividend payments to ml capital resources which increased ml capital resources’ earnings_and_profits petitioner took the position that under the consolidated_return_regulations then in effect the increase in ml capital resources’ earnings_and_profits generated a corresponding increase in the basis of the ml capital resources stock held by consumer markets see sec_1_1502-32 and sec_1_1502-33 income_tax regs as a result of this asserted increase petitioner claimed that it recognized a loss on the sale of the stock of ml capital resources outside the affiliated_group respondent mailed a timely notice_of_deficiency to petitioner in which respondent among other things decreased the long-term_capital_loss petitioner reported on the sale of the stock of ml capital resources to gatx bce on the ground that 6in merrill lynch i we did not make a finding regarding the total purchase_price of the ml capital resources stock the purchase_price shown above is derived from the opinion of the court_of_appeals see merrill lynch co subs v commissioner f 3d pincite consumer markets’ basis in the ml capital resources stock was overstated by dollar_figure which represents the aggregate purchase_price of the eight subsidiaries sold in the cross- chain sales the issue for decision in merrill lynch i was whether the deemed sec_304 redemptions in the form of the cross-chain stock sales must be integrated with the later sale of the cross- chain seller ml capital resources outside the affiliated_group and treated as a redemption in complete termination under sec_302 and b or whether the deemed sec_304 redemptions were distributions of property taxable as dividends under sec_301 we found that on the dates of the cross-chain sales petitioner had agreed upon and had begun to implement a firm and fixed plan to completely terminate the ownership_interest of ml capital resources in the subsidiary corporations whose stock was sold cross-chain consequently we held that the cross-chain sales when integrated with the sale of ml capital resources’ stock resulted in a complete termination under sec_302 of the actual and constructive_ownership interest of ml capital resources in the subsidiaries purchased in the cross-chain sales accordingly we concluded that the proceeds of the cross-chain 7the proper tax treatment of one of the eight cross- chain sales is not at issue in this remand because petitioner did not appeal it sales must be treated as a payment in exchange for stock under sec_302 rather than as a dividend under sec_301 the court_of_appeals adopted the firm and fixed plan test as the appropriate method for determining whether two transactions conducted at different times may be integrated for the purposes of sec_302 and affirmed our application of that test to the cross-chain sales and subsequent sale of ml capital resources however the court_of_appeals remanded the case for consideration of an alternative argument petitioner advanced for the first time on appeal merrill lynch co subs v commissioner f 3d pincite on appeal petitioner argued that the proceeds of the cross- chain sales must be treated as a dividend under sec_301 even if it is found that the actual and constructive_ownership interest of ml capital resources in the purchased subsidiary corporations was completely terminated when it was sold outside the affiliated_group because merrill parent retained a constructive_ownership interest in the purchased subsidiaries after the sale of ml capital resources for purposes of sec_302 id pincite discussion sec_304 recharacterizes the sale proceeds of subsidiary stock sold by one corporation to another of its commonly controlled corporations as a distribution in redemption of the acquiring corporation’s stock and requires that the tax consequences of the distribution be determined under sec_301 and sec_302 under sec_302 a redemption of stock is treated as a distribution in exchange for stock if it meets any of the tests provided in sec_302 if none of the sec_302 tests is met the redemption is treated as a dividend under sec_301 sec_302 the termination of interest test of sec_302 mandates exchange treatment if the redemption is in complete redemption of all of the stock of the corporation owned by the shareholder in the application of this and all other tests under sec_302 sec_304 requires that any determination as to whether the acquisition is to be treated as a distribution in exchange for stock must be made by reference to the stock of the issuing_corporation the parties disagree on whether for purposes of sec_304 merrill parent as well as ml capital resources is considered a shareholder whose continuing interest in the issuing corporations must be tested under sec_302 on appeal petitioner contended for the first time that because merrill parent’s ownership_interest in the issuing corporations was not completely terminated within the meaning of sec_302 by the sale of 8for purposes of sec_304 in this case the subsidiaries whose stock was sold cross-chain are considered the issuing corporations and the purchasing corporations ml realty ml asset management and mlpfs are considered the acquiring corporations ml capital resources’ stock outside the affiliated_group petitioner has properly reported the proceeds of the sale as dividends petitioner makes the same argument on remand petitioner’s argument rests on the following immediately before the cross-chain sales the acquiring corporations were wholly owned subsidiaries of merrill parent under the attribution_rules of sec_318 ownership of the issuing corporations was also attributed to merrill parent through its ownership of ml capital resources and after the sale of ml capital resources merrill parent continued constructively to own percent of the stock of the issuing corporations through its ownership of the acquiring corporations petitioner relies on sec_304 to support its position that the sec_302 termination of interest test applies to merrill parent’s constructive_ownership of the issuing corporations’ stock according to petitioner the specific reference in sec_304 to person or persons so in control requires the interests of all persons in control to be considered in applying sec_302 petitioner asserts that under sec_318 merrill parent constructively owned percent of the stock of the issuing corporations both before and after the cross-chain sales sec_304 petitioner concludes that because the sale of ml capital resources did not affect merrill parent’s constructive_ownership of the stock of the issuing corporations the complete termination required under sec_302 did not occur and the proceeds of the cross- chain sales were properly characterized as dividends respondent contends that ml capital resources is the shareholder whose interest in the issuing corporations must be tested under sec_302 and that because merrill parent’s sale of the stock of ml capital resources must be integrated with the cross-chain sales of the stock of the issuing corporations the interest of ml capital resources in the issuing corporations was completely terminated under sec_302 to support his position respondent argues that sec_304 explicitly refers to the corporation that receives property in exchange for its stock in the issuing_corporation respondent also asserts that the regulations promulgated under sec_304 clearly identify the interest of the transferor-shareholder as the relevant interest to be examined under the sec_302 test we must decide therefore whether merrill parent’s continuing constructive_ownership interest in the issuing corporations after the cross-chain sales must be taken into account in analyzing the tax consequences under sec_304 and sec_302 of ml capital resources’ sale of stock in the issuing corporations to the acquiring corporations in making this determination we start by interpreting sec_304 in interpreting a statute we begin with the language of the statute itself 447_us_102 121_tc_129 if the language of the statute is plain and unambiguous we generally apply the statute in accordance with its terms fed home loan mortgage corp v commissioner supra pincite 120_tc_69 whether the statute is ambiguous is determined by reference to the language of the statute the specific context in which that language is used and the broader context of the statute as a whole wells fargo co v commissioner supra pincite if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent and to resolve any ambiguity fed home loan mortgage corp v commissioner supra pincite wells fargo co v commissioner supra pincite sec_304 provides in relevant part as follows sec_304 redemption through use of related corporations a treatment of certain stock purchases -- acquisition by related corporation other than subsidiary --for purposes of sec_302 and sec_303 if-- a one or more persons are in control of each of two corporations and b in return for property one of the corporations acquires stock in the other corporation from the person or persons so in control then unless paragraph applies such property shall be treated as a distribution in redemption of the stock of the corporation acquiring such stock to the extent that such distribution is treated as a distribution to which sec_301 applies the stock so acquired shall be treated as having been transferred by the person from whom acquired and as having been received by the corporation acquiring it as a contribution to the capital of such corporation c control -- in general --for purposes of this section control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock if a person or persons is in control within the meaning of the preceding sentence of a corporation which in turn owns at least percent of the total combined voting power of all stock entitled to vote of another corporation or owns at least percent of the total value of the shares of all classes of stock of another corporation then such person or persons shall be treated as in control of such other corporation constructive_ownership -- a in general -- sec_318 relating to constructive_ownership of stock shall apply for purposes of determining control under this section while sec_304 refers to one or more persons and sec_304 refers to person or persons so in control sec_304 makes clear that the person or persons in control must also be transferors of issuing_corporation stock who receive property in exchange for their transferred stock accordingly under sec_304 the persons in control must actually receive property in exchange for the transfer of their issuing_corporation stock to warrant the redemption analysis in sec_302 the references to persons in sec_304 when read in conjunction with sec_304 and merely indicate that the interests of more than one person may be combined through attribution of stock ownership in order to meet the requisite control required for the application of sec_304 the constructive_ownership rules of sec_318 are thus independent of the transfer and receipt requirements of sec_304 because sec_302 and sec_304 operate to determine the tax consequences to the recipient of a corporate distribution it necessarily follows that the rules set forth in sec_302 and sec_304 apply only to the shareholder who in exchange for stock actually receives the proceeds of a cross-chain sale the position that the sec_302 tests may be applied to a 9for purposes of the internal_revenue_code unless otherwise indicated the term ‘person’ shall be construed to mean and include an individual a_trust estate partnership_association company or corporation sec_7701 sec_302 and sec_304 are in subpt a entitled effects on recipients of subch c pt i shareholder who indirectly or constructively holds stock but has neither transferred any stock nor received the proceeds of the stock sale cannot be reconciled with the language and structure of sec_304 the regulations promulgated under sec_304 also confirm that the sec_302 tests apply only to the person or persons who actually transfer stock in the issuing_corporation to the acquiring_corporation in consideration for propertydollar_figure sec_1_304-2 income_tax regs provides as follows a if a corporation in return for property acquires stock of another corporation from one or more persons and the person or persons from whom the stock was acquired were in control of both such corporations before the acquisition then such property shall be treated as received in redemption of stock of the acquiring_corporation as to each person transferring stock the amount received shall be treated as a distribution_of_property under sec_302 unless as to such person such amount is to be treated as received in exchange for the stock under the terms of sec_302 or sec_303 emphasis added although the regulation acknowledges that more than one person may be in control of both corporations within the meaning of sec_304 it clearly recognizes that the person or persons in control must also have transferred stock in exchange for property according to the regulation only a person who has transferred stock in exchange for property is subject_to the provisions of sec_302 sec_1_304-2 example 11in this context property includes cash sec_317 income_tax regs illustrates this distinction as follows corporation x and corporation y each have outstanding shares of common_stock h an individual w his wife s his son and g his grandson each own shares of stock of each corporation h sells all of hi sec_25 shares of stock of corporation x to corporation y since both before and after the transaction h owned directly and constructively percent of the stock of corporation x and assuming that sec_302 is not applicable the amount received by him for his stock of corporation x is treated as a dividend to him to the extent of the earnings_and_profits of corporation y in the example more than one person was considered to be in control of each corporation and their interests were aggregated to determine control for purposes of sec_304 but the sec_302 tests were applied only to the shareholder who actually transferred stock to the commonly controlled_corporation in exchange for property nothing in the statute or the regulations commands that the interests of all persons in control be tested under sec_304 and sec_302 as petitioner contends ml capital resources owned percent of the stock of the issuing corporations before the cross-chain sales thereby satisfying the control requirement set forth in sec_304 as a result we need not look beyond ml capital resources’ ownership of the issuing corporations to consider any additional persons who may have an indirect interest in the issuing corporations under the sec_318 attribution_rules ml capital resources was the only person who transferred any stock to the acquiring corporations in the cross-chain sales and ml capital resources was the only shareholder that received property from the acquiring corporations in exchange for stock in the issuing corporations consequently ml capital resources is the only shareholder whose interest in the issuing corporations must be tested under the provisions of sec_302 because the interest of ml capital resources in the issuing corporations was completely terminated upon its sale outside of the affiliated_group the redemption shall be treated as a distribution in exchange for stock sec_304 sec_302 petitioner presents various hypothetical situations to demonstrate the unintended results that the adoption of respondent’s position might have produced under earlier versions of sec_304 these examples however assume facts that are not present in this case and rely on statutory provisions that are no longer in effect consequently we do not address the hypothetical situations discussed in petitioner’s brief moreover we have recognized that a statute cannot be drafted with sufficient particularity to fully accomplish its purposes while avoiding every potential abuse 71_tc_1083 wilbur j dissenting affd 650_f2d_1046 9th cir we are required to review and interpret sec_304 and sec_302 as in effect for the year of the contested cross-chain sales hypotheticals aside we are satisfied that the language and structure of sec_304 and sec_302 mandate our holding herein to reflect the foregoing decision will be entered in accordance with the mandate of the court_of_appeals for the second circuit
